Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 11 and 17 have been amended. Claims 1-20 presented and are allowed herewith.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this examiner’s amendment was given in an interview with the Applicant’s
Attorney Noah K. Tilton 01/25/2022.
The claims have been amended as follows:
1.	(Currently amended) A computer-implemented method of facilitating access to one or more information technology services, comprising:
receiving, from a customer, a selection of one or more information technology services provided by an information technology services provider;
generating a machine avatar by analyzing the one or more information technology services selected by [[a]] the customer, the machine avatar including one or both of (i) hardware, and (ii) computer-readable instructions;
initializing the machine avatar in a computing environment controlled by the customer[[,]] ;
that runs services of the customer and the machine avatar of the customer[[,]] ;
generating a first virtual network interface corresponding to the base management node[[,]] ;
generating a second virtual network interface corresponding to the machine avatar, the first virtual network interface and the second virtual network interface communicatively coupled by a network tunnel[[,]] ; and
providing, via the network tunnel, the customer with access to the selected information technology services. 

2.	(Previously presented) The method of claim 1, wherein the machine avatar of the customer includes a virtual machine.

3.	(Currently amended) The method of claim 2, wherein generating the second virtual network interface corresponding to the machine avatar includes generating the virtual machine.

4.	(Original) The method of claim 3, wherein generating the virtual machine includes deploying the virtual machine in a cloud computing platform. 

5.	(Original)  The method of claim 1, wherein the network tunnel includes a point-to-point tunnel.

6.	(Original)  The method of claim 1, wherein the network tunnel includes an Ethernet tunnel.

7.	(Previously presented)  The method of claim 1, further comprising:
encrypting, via one or more processors, information transmitted via the network tunnel.  

8.	(Currently amended)  The method of claim 1, further comprising:
transmitting the machine avatar of the customer to the customer[[,]] ; and
executing, via one or more processors, an initialization routine in the machine avatar.

9.	(Currently amended)  The method of claim 1, further comprising:
analyzing, via the machine avatar of the customer, a computer network of the customer to generate a validity[[,]] ;
transmitting, based on the validity, a recommendation to the customer.

10.	(Currently amended)  The method of claim 1, further comprising:
receiving a subscription request corresponding to a licensed asset[[,]] ;
provisioning, based on the subscription request, an instance of the licensed asset[[,]] ; and
providing, via the network tunnel, the customer with access to the instance of the licensed asset. 

11.	(Currently amended)  A computing system comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the computing system to:
receive, from a customer, a selection of one or more information technology services provided by an information technology services provider;
generate a machine avatar by analyzing one or more information technology services selected by [[a]] the customer, the machine avatar including one or both of (i) hardware, and (ii) computer-readable instructions;
initialize the machine avatar in a computing environment controlled by the customer[[,]] ;
receive, via a network, a routing request with respect to a base management node of the customer that runs services of the customer and the machine avatar of the customer[[,]] ;
generate, a first virtual network interface corresponding to the base management node[[,]] ;
generate a second virtual network interface corresponding to the machine avatar, the first virtual network interface and the second virtual network interface communicatively coupled by a network tunnel[[,]] ; and
provide, via the network tunnel, the customer with access to [[an]] the selected information technology services.

              12.	(Previously presented)  The computing system of claim 11, wherein the instructions further cause the computing system to:
	generate one or more virtual machine.


	deploy the one or more virtual machine in a cloud computing platform.

	14.	(Original)  The computing system of claim 11, wherein the network tunnel includes a point-to-point tunnel.

            15.	(Original)  The computing system of claim 11, wherein the network tunnel includes an Ethernet tunnel.

          16.	(Currently amended)  The computing system of claim 11, wherein the instructions further cause the computing system to:
	encrypt data sent via the network tunnel[[,]] ; and
	decrypt data received via the network tunnel. 

17.	(Currently amended)  A non-transitory computer readable medium containing program instructions that when executed, cause a computer to:
receive, from a customer, a selection of one or more information technology services provided by an information technology services provider;
generate a machine avatar by analyzing one or more information technology services selected by [[a]] the customer, the machine avatar including one or both of (i) hardware, and (ii) computer-readable instructions;
initialize the machine avatar in a computing environment controlled by the customer[[,]] ;
transmit a request to a connection broker, the request including a unique identifier of the machine avatar[[,]] ;
receive via the connection broker a set of initialization data including a local internet protocol address[[,]] ;
; and
transfer, the virtual network interface, data through a network tunnel.

18.	(Original)  The non-transitory computer readable medium of claim 17, wherein the constructing of the virtual network interface includes at least one of instantiating a virtual machine, starting a virtual machine, stopping a virtual machine, suspending a virtual machine and de-allocating a virtual machine.

19.	(Currently amended)  The non-transitory computer readable medium of claim 17, including further program instructions that, when executed, cause a computer to:
identify, by querying a computer network accessible via the virtual network interface, a validity of an asset[[,]] ;
transmit, via the network tunnel, the validity of the asset.

20.	(Original)  The non-transitory computer readable medium of claim 17, wherein the set of initialization data is received from a routing table of a database.

Allowable Subject Matter
      When interpreting the current independent claims, in light of the Specification filed on 03/16/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the method which involves receiving a routing request with respect to a base management node of a customer and an avatar of a customer. A first virtual network interface corresponding to the base management node is generated. A second virtual network interface corresponding to the avatar is generated. The first virtual network interface and the second virtual network interface are communicatively coupled by a network tunnel. The customer with access is provided to the information technology resource. The avatar of the 
             Accordingly, dependent claims 2-10, 12-16 and 18-20 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455




   /DAVID R LAZARO/   Primary Examiner, Art Unit 2455